Case 1:19-cv-12109-TLL-RSW ECF No. 10 filed 05/06/20                PageID.148      Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN

MICHAEL FLOURNOY,

                             Petitioner,                     Case No. 1:19-cv-12109
                                                             Hon. Thomas L. Ludington
v.

J.A. TERRIS,

                        Respondent.
___________________________________/

 ORDER DENYING PETITIONER’S MOTION TO ALTER OR AMEND JUDGMENT
[ECF NO. 5], GRANTING IN PART MOTION TO REDACT AND RESTRICT ACCESS
[ECF NO. 6], GRANTING IN PART MOTION REQUESTING DECISION [ECF NO. 7],
               AND DENYING EMERGENCY MOTION [ECF NO. 9]

       Michael Flournoy, (“Petitioner”), a prisoner currently housed at the Federal Correctional

Institution at Milan, Michigan, sought a writ of habeas corpus pursuant to 28 U.S.C. § 2241. His

pro se application challenged a decision from a prison disciplinary hearing conducted by the

Bureau of Prisons (BOP). The Court summarily denied the petition because the BOP record

attached to the petition indicated that Petitioner had violated prison rules when he was found in

possession of two cell phones.

       Petitioner has filed a motion to alter or amend judgment, claiming that the BOP and the

Court ignored the mens rea requirement for possession and otherwise applied the wrong standard

of review. ECF No. 5. He has also filed a motion to redact and restrict access of information and

a motion seeking speedier resolution of his claims. ECF Nos. 6, 7. Finally, he has filed two

emergency motions for decision, asserting that the COVID-19 outbreak at FCI-Milan entitles him

to return home and serve the remainder of his sentence there. ECF Nos. 8, 9.

       All of Petitioner’s pending motions will be denied except for his motion to redact, which

will be granted in part.
Case 1:19-cv-12109-TLL-RSW ECF No. 10 filed 05/06/20                 PageID.149      Page 2 of 4



                                                 I.

       Petitioner’s motion to alter or amend judgment will be construed as a motion for

reconsideration pursuant to Local Rule 7.1 of the Eastern District of Michigan. Hence v. Smith, 49

F. Supp. 2d 547, 550 (E.D. Mich. 1999). Rule 7.1(h) requires the movant to demonstrate a palpable

defect by which the Court and the parties have been misled and show that a different disposition

of the case must result from a correction thereof.

       As explained in the Court’s previous order, two cell phones were found hidden in the law

library near where Petitioner had been sitting. The BOP determined that Petitioner had possessed

the phones and accordingly, had violated prison rules. He was sanctioned with 41 days of

disallowed good conduct time and 120 days loss of commissary, phone, and visiting privileges.

Petitioner presents the same argument in his motion for reconsideration that he presented in his

petition. Specifically, that the BOP could not claim that Petitioner had been in possession of the

phones unless the BOP had found the phones directly on his person. For the reasons stated in the

prior order, no such requirement exists. Petitioner has not demonstrated a palpable defect in the

order summarily denying relief. Petitioner’s motion to alter or amend judgment [ECF No. 5] will

be denied.

       In his motion to redact or restrict information, Petitioner explains that he inadvertently

listed his home address in Exhibit E of his motion to alter or amend judgment. Petitioner has

attached to his motion a redacted version of the motion to alter or amend judgment. Petitioners’

motion to redact will be granted in part. Rather than redacting the motion to alter or amend

judgment, the motion will be sealed.

       Petitioner’s “Motion Requesting Decision” will be granted in part. He seeks a favorable

decision regarding his motion to alter or amend the Court’s previous judgment. As explained


                                                ‐2-
Case 1:19-cv-12109-TLL-RSW ECF No. 10 filed 05/06/20                  PageID.150      Page 3 of 4



above, the motion to alter or amend the judgment will be denied. Accordingly, his “Motion

Requesting Decision” is granted in part and denied in part because the motion to alter or amend

the judgment has been decided, but not in his favor.

       Finally, combining a meritless attack on a prison disciplinary hearing with the COVID-19

outbreak does not yield a right to serve one’s prison sentence at home. See, e.g., United States v.

Roeder, No. 20-1682, 2020 WL 154572, at *3 n.16 (3d Cir. Apr. 1, 2020) (“[T]he existence of

some health risk to every federal prisoner as the result of this global pandemic does not, without

more, provide the sole basis for granting release to each and every prisoner within our Circuit.”).

       Accordingly, it is ORDERED that Petitioner’s motion to alter or amend judgment [ECF

No. 5] is DENIED.

       It is further ORDERED that Petitioner’s motion to redact and restrict access [ECF No. 6]

is GRANTED IN PART. The Clerk’s Office is directed to seal Petitioner’s motion to alter or

amend judgment [ECF No. 5].

       It is further ordered that Petitioner’s motion requesting decision [ECF No. 7] is

GRANTED IN PART AND DENIED IN PART.

       It is further ORDERED that Petitioner’s emergency motions for consideration [ECF Nos.

8, 9] are DENIED.



               Dated: May 6, 2020                            s/Thomas L. Ludington
                                                             THOMAS L. LUDINGTON
                                                             United States District Judge




                                               ‐3-
Case 1:19-cv-12109-TLL-RSW ECF No. 10 filed 05/06/20                                 PageID.151   Page 4 of 4




                                           PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was served
                   upon Michael Flournoy #44862424, MILAN FEDERAL
                   CORRECTIONAL INSTITUTION, Inmate Mail/Parcels, P.O. BOX
                   1000, MILAN, MI 48160 r first class U.S. mail on May 6, 2020.

                                                    s/Kelly Winslow
                                                    KELLY WINSLOW, Case Manager




                                                    ‐4-
